Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to the amendments filed March 3, 2021 the Examiner finds Applicant’s accompanying arguments on pages 5 and 6 persuasive.  
Saito teaches magnetic field lines that run perpendicular to the waveguide axis (fig. 4a) or coaxial to the target surface (Fig. 5, pg. 22-23).  Saito does not teach the magnetic field generator for generating the magnetic field being further configured to create a beam of magnetic field lines extending along the reference axis along which plasma is diffused such that the plasma extends along the reference axis.  
Matsuoka (US 5,022,977) teaches a magnetic field generator configured to generate a magnetic field in the plasma chamber, the injection system and the magnetic field generator being configured to form an electron cyclotron resonance zone in the plasma chamber, the magnetic field generator for generating the magnetic field being further configured to create a beam of magnetic field lines extending along the reference axis along which plasma is diffused such that the plasma extends along the reference axis (Fig. 10 and 11).  However Matsuoka does not teach the device comprises a screen arranged between the waveguide and the substrate holder, the screen extending perpendicularly to the reference axis and locally stopping plasma particles capable of impacting the substrate.  Nor does it teach the substrate holder arranged parallel to the reference axis and the target and the substrate holder are arranged facing each other.
Therefore no prior art teaches the requirements of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHN J. BRAYTON
Primary Examiner
Art Unit 1794



/JOHN J BRAYTON/Primary Examiner, Art Unit 1794